DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 02/14/2021 have been entered.
Claims 1-5 and 7-12 are currently pending.
Claims 11-12 have been withdrawn.
Claim 6 has been canceled.
Claims 1 and 5 have been amended.
Claim Rejections - 35 USC § 112
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the content of the isosorbide in the substrate layer “is 50 mol% or less, based on the content of the isosorbide included in the skin layer.” It is uncertain how the mol% of the isosorbide is dependent on the content of the isosorbide in the skin layer and how the calculation of mol% can be made off the basis of the content of the isosorbide in the skin layer. For example, does this mean isoboride content in the substrate layer is 50 mol% or less when totaling the mols of everything in both the skin and substrate layer? Or does it mean the isoboride content of the substrate layer is (Isoboride Mol% of Skin) – 
Claims 2-5 and 7-10 are also rejected, due to their dependency on Claim 1. 
Regarding Claim 5, Regarding Claim 1, the claim recites the content of the isosorbide in the substrate layer “is 50 mol% or less, based on the content of the isosorbide included in the skin layer.” It is uncertain how the mol% of the isosorbide is dependent on the content of the isosorbide in the skin layer and how the calculation of mol% can be made off the basis of the content of the isosorbide in the skin layer. The Specification does not provide any further information regarding this limitation.
Claim Rejections - 35 USC § 103
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20140092113) in view of Shih et al. (US 2009/0227735)
Regarding Claim 1, Lim teaches a heat-shrinkable thermoresistant multilayer film (Lines 11-18; Claim 1 of Lim). Lim teaches this multilayer film can be used for shrink labels. (Line 11-19). Lim teaches a substrate layer (first layer of Lim) and a skin layer (second layer) formed on at least one upper and lower side of the substrate layer. (Lines 127-128). Lim teaches the substrate layer and skin layer consists of a copolymer polyester formed of a copolymerization of an acid component comprising terepthalic acid and a diol component of 1,4-cyclohexanedimenthaol or ethylene glycol. Lim teaches the structure has an acid moiety derived from the acid component and a diol moiety derived from the diol component (Lines 83-88). Lim teaches the skin layer further comprises isosorbide as a diol component, where the 
Lim does not specifically teach the polyester sheet is machine direction oriented. 
Shih teaches a multilayer heat-shrinkable polyester film formed of terepthalic acid and 1,4-cyclohexanedimethanol, where the film is used for shrink labels (Claim 1-3 of Shih; Paragraph 0002). Shih teaches polyester films formed from terepthalic acid and 1,4-cyclohexanedimethanol can be machine-direction oriented (MDO). (Paragraph 0008). Shih teaches MDO allows these type of polyester films to be expanded to more types of shrink labeling, including roll-on-shrink-on or roll applied shrink label. (Paragraph 0045). Thus, as Shih teaches that the claimed type of polyester can be MDO and allows it to be used for more types of labels, it would have been obvious to one with ordinary skill in the art to also MDO the polyester of Lim.
Regarding Claim 2
Furthermore, as Lim and Shih teaches the same composition and structure of the claimed invention, it would be reasonably expected the film taught by Lim and Shih would inherently have the same properties, including maximum heat shrinkage, as the claimed invention.  (MPEP §2112).
Regarding Claim 3, Lim teaches the shrink initiation temperature is 60 degrees C or higher. (Line 62-63). This overlaps the claimed range of 70 degrees C or higher. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Furthermore, as Lim and Shih teaches the same composition and structure of the claimed invention, it would be reasonably expected the film taught by Lim and Shih would inherently have the same properties, including shrink initiation temperature, as the claimed invention.  (MPEP §2112).
Regarding Claim 4, Lim teaches the acid component further comprises a C8-14 aromatic dicarboxylic acid component and a C4-12 aliphatic dicarboxylic acid component. (Lines 179-191).
 Regarding Claim 5, Lim teaches the skin layer further comprises isosorbide as a diol component, where the content of the isosorbide is 5 to 60 mol%. (Line 55-57) This overlaps the claimed range of 1 mol% to 60 mol%.  Lim teaches the substrate layer further comprises isosorbide as a diol component, where the content of the isosorbide is 5 to 60 mol%. (Line 55-57). This overlaps the claimed range of 0 to 9.5 mol%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Regarding Claim 7, Lim teaches a skin layer can be placed on both sides, wherein the skin layer can comprise oxidation stabilizer, heat stabilizer, release agent or UV absorber. (Lines 50-54, 127-128). Thus, the second skin layer can considered a coating layer.
Regarding Claim 8, Lim and Shih do not specifically teach the film has a haze of 5% or less. However, as Lim and Shih teaches the same composition and structure of the claimed invention, it would be reasonably expected the film taught by Lim and Shih would inherently have the same properties, including the claimed haze value range as the claimed invention.  (MPEP §2112).
Regarding Claim 9, Shih teaches the film is stretched from 2 to 6 times in the MD. (Paragraph 0128). This overlaps the claimed range of 1.1 to 5 times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 10, Lim teaches the thickness of the film can be 10 microns to 1 mm. (Lines 45-46). This overlaps the claimed range of 10 to 60 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112(d) rejection of Claim 6 has been withdrawn.
The rejection of Claim 5 under §112(b) is maintained. 
The declaration under 37 CFR 1.132 filed 02/14/2021 is insufficient to overcome the rejection of claim 1-5 and 7-10, as discussed below. 
Applicant argues there is an unexpected result when the isoboride content of the substrate layer is not present or 50 mol% or less based on the content of the skin layer. This argument is found unpersuasive. First, there is the issue of the limitation of 50 mol% or less isoboride content of the substrate layer based on the content of the skin layer creates an issue of indefiniteness, as discussed above. This further leads to the claims not being commensurate in scope with the data provided. The data provided shows that having no isoboride in the substrate layer leads to higher MD shrinkage than having isoboride in the substrate. However, the limitation of 50 mol% or less isoboride content of the substrate layer based on the content of the skin layer option seems to allow for ranges within the comparative examples that do not show the unexpected results. Comparative Example 6 and 7 show 24 and 33 mol% of isoboride, but still are within 50 mol% or less of 9.5 mol% of the skin layer. 9.5 + 50 mol% or less means 59.5 mol% or less. Further clarification on this limitation would demonstrate the critical range with the data provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781